Order, Supreme Court, Bronx County (Stanley Green, J.), entered November 29, 2005, which, to the extent appealed from, denied appellants’ motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Inasmuch as appellants neither moved for summary judgment within the allotted time nor made a showing of good cause for their failure to do so, the motion was properly denied (see Brill v City of New York, 2 NY3d 648 [2004]; Adams v City of New York, 36 AD3d 465 [2007]). Concur—Andrias, J.E, Saxe, Sullivan, Gonzalez and McGuire, JJ.